Exhibit 10.30

 

BioRestorative Therapies, Inc.

555 Heritage Drive

Jupiter, Florida 33458

 

December 7, 2012

 

Mr. Francisco Silva

10 Flyers Lane

Tustin, California 92782

 

Dear Mr. Silva:

 

Reference is made to the Amended and Restated Executive Employment Agreement,
dated as of May 10, 2011, between BioRestorative Therapies, Inc. (formerly known
as Stem Cell Assurance, Inc.) and Francisco Silva, as amended (the “Agreement”).

 

The parties hereby agree that, effective as of January 1, 2013, the “Per Annum
Salary” in Schedule A of the Agreement is amended to read as follows:

 

“Per Annum Salary: $230,000”

 

Except as amended hereby, the Agreement shall continue in full force and effect
in accordance with its terms.

 

  Very truly yours,       BioRestorative Therapies, Inc.         By: /s/    
Mark Weinreb, Chief Executive Officer

 

Agreed:       /s/   Francisco Silva  

 



 

 

